 T. C. BAKAS AND SONST. C. Bakas and Sons, Inc. and Antonio P. Silva.Case 13-CA-15416September 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn June 9, 1977, Administrative Law Judge JuliusCohn issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, T. C. Bakas andSons, Inc., Lombard, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977). we shall apply the current 7-percent rate for periods priorto August 25. 1977. in which the "adjusted pnme interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This case washeard at Chicago, Illinois, on November 8 and 9, 1976.' At the hearing, pursuant to notice, the General Counsel amended thecomplaint so as to allege that Silva and Garcia had engaged in unionactivities as well as protected concerted activities and further alleged anadditional refusal by Respondent to reinstate Silva because he had engaged232 NLRB No. 93Upon a charge filed on May 5, and served on May 6, 1976,and an amended charge filed on June 28, and served onJune 29, 1976, the Regional Director for Region 13 issued acomplaint on July 8, 1976. The complaint alleged that T. C.Bakas and Sons, Inc., herein called Respondent or theCompany, violated 8(a)(1), (3), and (4) of the NationalLabor Relations Act, as amended, by laying off Antonio P.Silva, the Charging Party herein, and Sabino S. Garcia,because they engaged in protected concerted activity and,further, because it refused to reinstate Silva by reason ofhis filing an unfair labor practice charge under the Act.'Respondent filed an answer denying the commission ofunfair practices.IssuesWhether Respondent laid off Silva and Garcia becausethey concertedly protested the failure of Respondent to paythem at the proper contract rate rather than because of thelack of work.Whether Respondent refused to reinstate Silva becausehe filed a grievance with respect to his layoff.Whether Respondent since May 5, 1976, continued torefuse to reinstate Silva because he had filed charges underthe Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. The GeneralCounsel and Respondent submitted briefs which have beencarefully considered.On the entire record2in the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent, an Illinois corporation, has its principaloffice and place of business in Lombard, Illinois, where ithas been continuously engaged in the business of railwayconstruction and maintenance. During the past calendaryear, Respondent purchased and caused to be shippedgoods and materials valued in excess of $50,000, directlyfrom points located outside the State of Illinois, to itsIllinois location. The complaint alleges, Respondentadmits, and I find that Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11. THE LABOR ORGANIZATIONS INVOLVEDLaborers' International Union of North America, LocalUnions 1274 and 96, herein called Local 1274 and Local96, are labor organizations within the meaning of Section2(5) of the Act.in union activities on December 5. 1975, by filing a grievance with theUnion.2 Errors in the transcript have been noted and corrected.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICES ALLEGEDRespondent is primarily engaged in the maintenance ofexisting railway track, but approximately 20 percent of itsbusiness is involved with the construction of new tracksand sidings for private customers. Gregory Bakas is thepresident and sole owner of the Company. Respondent hascollective-bargaining agreements with Local 1274 whichcovers maintenance work and with Local 96 coveringconstruction work. Both agreements provide that wagesand fringes shall be paid in accordance with area standardsas set forth in applicable local agreements in the area wherethe work is to be performed. Neither agreement containsprovision for seniority.Commencing about September 1975, Respondent beganconstruction of a railroad siding in Bensenville, Illinois, inaddition to its regular maintenance work. At that time, JoeAllen, a business agent of Local 96, visited that jobsite andmade a card check of Respondent's crew, during whichAntonio Silva joined the Union. The prevailing wage forconstruction during that period was $7.20 per hour whilethe maintenance rate was $5.25 per hour. Silva beganworking for Respondent in 1963 and he was continuouslyemployed from 1969 until his layoff. Sabino Garcia, alongtime member of another Laborers' local union, wasalso employed as a laborer commencing July 1975.During the week of November 10 through November 14,1975, Silva and Garcia worked at the Bensenville construc-tion job for either 2 or 3 days and the remainder at amaintenance job. They were paid for the week's work onthe following Tuesday, the normal payday, November 18,Garcia stated that when he received his paycheck henoticed that he had not been paid the correct amount ofmoney as it appeared that the total amount reflected apayment on the basis of the $5.25 maintenance rate. Garciaand Silva, with two other employees, were driven to andfrom work by their foreman, Fausto Hernandez. On theway home in the car that evening Silva stated that his checklooked short and Garcia said that he was going to comparethis check with his previous pay stubs and then make aclaim with Bakas for the additional amount. In so doing hedetermined that he had been paid at the $5.25 rate for 40hours rather than having received the $7.20 rate for the 2 or3 days of work at the construction site. In the car thefollowing morning, November 19, Silva said that he hadexamined his stubs and his check was short and that hewould have to talk to Bakas. Garcia agreed, saying thatthey would have to have a chance to talk to Bakas. Afterarriving at the yard of Respondent,3at 7 a.m., Garcianoticed Hernandez talking to Bakas. Later that morning atthe Bensenville site Garcia saw Bakas at or about 9:30 a.m.and told him his paycheck and that of Silva's were notcorrect, stating they had not been paid at the union scalefor the Bensenville work. Bakas said that he would checkthis out with the foreman. Bakas testified that he immedi-ately went to Hernandez and asked where Garcia and Silvahad been working at the time and acknowledged that therehad indeed been an error in their paychecks. At lunch thatday Silva told other employees that Bakas had come to the3 The employees reported in to a yard at Respondent's office and placeof business and from there would ride with trucks and equipment to theirparticularjobsite.jobsite but no one had spoken to him. Hernandez waspresent at this conversation and Garcia said that he himselfhad spoken to Bakas about the shortage in the checks.In the afternoon Bakas came back to the Bensenville siteand was observed in his car talking with Roberto Garzaand Trinidad Lopez, two other foremen. Toward the end ofthe workday on November 19, Garza gave Garcia his finalpaycheck for the 3 days of the current week and theamount due for the previous week. Garcia stated thatGarza wanted to know what he had said to Bakas and whathe told Bakas about the Union. Garcia told him that hischeck had been short because he had not received theunion rate of $7.20. Then, according to Silva, Garza cameover to him and asked what he had talked about withBakas. Silva replied that he did not have a chance to talk tohim and Garza then gave him his check and said there is nomore work. No one else was laid off on that day.There is no dispute with regard to the above account upto the point of the delivery of the final paychecks to Silvaand Garcia. Hernandez stated that he was the one whogave these checks to them while Garza denied it. I creditSilva and Garcia rather than Garza and Hernandez as tothis conflict. Both Silva and Garcia testified in a direct andstraightforward manner and corroborated one another. Onthe other hand, Garza and Hernandez, particularly thelatter, were halting, evasive, and demonstrated poorrecollection except as to this particular fact. Hernandez,with regard to other events, contradicted himself especiallyas to the allegation that Silva had refused to work overtimeseveral times. He could not give any definite testimony onthis and the records reveal that Silva did, in fact, workovertime on occasion. Moreover, it could make nodifference to Silva and Garcia as to who gave them theirchecks. It does matter to Respondent as Garza questionedthem as to what they said to Bakas about their pay whileHernandez states he said nothing to Silva. Even ifHernandez gave Silva the check, I do not find it plausiblethat he said nothing to him in view of the fact that thisaction involved the layoff of a man with whom he hadworked for a couple of years, driving him to and from workevery day.In late November or early December, Silva filed agrievance with Local 96. Bakas acknowledges receiving atelephone call from Frank Reilly of Local 96 who askedhim about Silva's layoff. Bakas states that he told Reillythat Silva had been laid off because he was out of work atthe construction site except for some finishing touchesdesired by the railroad. He also told Reilly that there hadbeen a discrepancy in Silva's pay which had been correctedand that Garcia, not Silva, was the one who complainedabout it. Finally, he said he had no objections to hiringSilva again in the spring if there was work and he wascontacted by Silva. Bakas stated that he did not rehire Silvain the spring and that Silva never asked for work.572 T. C. BAKAS AND SONSRodrigo Silva, Antonio's son, called Bakas in lateNovember or early December and spoke to him abouttaking his father back to work.4This was after Silva wentto the Union and received no reply. Bakas told him he hadno work for Silva at that time but he should call backagain. Rodrigo then went with his father to legal aid whereit was suggested that he call Bakas again. About 3 weeksafter his first call, Rodrigo again called Bakas and wasinformed by a lady who answered the phone that Bakaswas not in and work was slow. He called again 3 or 4 weekslater and received the same response. Bakas deniedreceiving these phone calls. However, two of the calls hewould not have personally received in any event, accordingto the testimony of Rodrigo Silva. In addition, areas ofBakas' testimony reveal inconsistencies which will behereafter discussed in connection with the defenses setforth by Respondent. Respondent also alleged with respectto the telephone calls of Rodrigo that the home phonenumber of Bakas was changed when he moved aboutDecember 27. But it appears that at least one, and perhapstwo, of the calls were made prior to that date and there isthe distinct possibility that the third call could have beenmade at a time when the operator would transfer the call tothe new phone number. Rodrigo Silva testified in a sinceremanner and I credit him with regard to the telephone calls.An employee witness, Canuto Perez, testified to aconversation he had while at work with Hernandez. Thisoccurred about December 27 when Perez asked Hernandezwhat had happened with Silva and Garcia. Hernandezreplied that, while he was not too aware of what occurred,he thought they were claiming something about union scalepay. Hernandez then told Perez that he better not sayanything about these matters because the same thing couldhappen to him. Perez stated that Hernandez said this witha "kind of joking attitude." The testimony of Perez isundenied in the record.Respondent has set forth several defenses. As to Garcia,who had only been employed since July 1975, Respondentasserts that there no longer was any work on November 19and, as Garcia was a new employee whom Bakas did notknow very well, he determined to let Garcia go. Thedefenses are a little more varied with respect to Silva.Bakas said that Silva was let go in November because oflack of work and he was selected for layoff because (a) heusually went to Mexico in the wintertime anyway, (b) Silvarefused to work overtime which was essential in the winterwhen the work consisted mainly of emergency mainte-nance, and (c) Silva, after his layoff, never asked Bakas orthe supervisors for his job back, particularly in thefollowing spring, there being no objection to his returningto work.The construction of the railway siding at Bensenville wascompleted on October 9. Following that, as is theprocedure, Respondent received a so-called punch listwhich is a report from the railroad indicating whatcorrections or additions must be made to that job.Respondent then returned to Bensenville in November andcompleted the items on that list in about 2 weeks. This wasdone by November 19, the day Silva and Garcia were laid4 Antonio Silva does not speak English and consequently his son, whodoes, makes telephone calls for him.off. The balance of the crew now reduced to five, excludingforemen, did not work on the following day, November 20.However, there was work for them thereafter eithercleaning up at the construction site or the normalmaintenance work performed by Respondent. Indeed, thepayroll records show that the five laborers continuedthrough the end of December and that the week endingDecember 27 showed an additional two laborers for acomplement of seven. The records further show that,beginning the week ending November 29, no laborersreceived more than $5.25 an hour, indicating there was nolonger any new construction work.While the payroll records show that Silva did not workduring the latter portion of the winter, the details indicatethat, in 1972, Silva was laid off in December and in thesucceeding years it was in January, not November as in thiscase. The payroll records also reveal that Silva worked acertain amount of overtime and in the period subsequent tohis layoff none of the employees worked any overtime.Finally, a word should be said concerning the mode inwhich Respondent obtains its employees. Its work forceconsists of Latin American workers who reside, togetherwith Respondent's foremen, in the same neighborhood orarea. When Bakas decides that he needs additionalworkers, he tells his foremen to bring in whatever numberhe himself determines to be necessary. The foremen thenrecruit this number of people from their friends, neighbors,relatives, etc. While it is urged that seniority is notfollowed, and the collective-bargaining agreements ineffect do not provide for seniority, it is clear that certainemployees work on a consistent basis, as is the case withSilva who was employed since 1963 and regularly since1969.Discussion and AnalysisClearly, by questioning the hourly rate for which he andSilva were paid for the week of November 10 throughNovember 14, and bringing the matter to the attention ofBakas, Garcia was engaged in protected concerted activi-ties on the morning of November 19. Moreover, since thewage rate is pegged to specific provisions of the collective-bargaining agreements, Garcia was also engaged in unionactivity, so that a discharge based on his inquiry would bediscriminatory and violative of Section 8(aX3) as well asSection 8(aXI) of the Act. The question is then that ofRespondent's motivation in laying off Silva and Garcia onNovember 19.While it is undoubtedly true that the construction workat Bensenville was completed to all intents and purposes onNovember 19, except for possibly a day or two of cleanupwork, the remaining five employees continued to work fora considerable period of time at normal maintenance workin which the Company was always engaged. As Respon-dent did have work for at least five employees, and evenseven employees during I week in December, and asRespondent does not follow any seniority system either inlayoff or hiring, it would appear in all the circumstancesthat the selection of Silva and Garcia was discriminatorily573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotivated. In view of the timing of the layoffs, just hoursafter the protected activity of which it was aware, it isincumbent upon Respondent to provide an explanation,and the reasons it sets forth for the selection of Garcia andSilva I find to be inconsistent and unpersuasive.At first Bakas testified that he had determined on theevening of November 18 that he was going to lay offGarcia and Silva. He then modified this position by statingthat his decision was subject to an inspection of the jobsiteat Bensenville the following morning. He did this at 9:30a.m., which was the time when he was confronted byGarcia with the discrepancy in the payroll checks receivedby him and Silva. I deem it to have been too rare acoincidence that the two men whom he had tentativelyselected for layoff on the night before are the very two whocomplained about a discrepancy in their paychecks thefollowing morning. Then, all of Respondent's witnesses,particularly Bakas, stated that seniority is not followed inany manner by the Company and, indeed, the collective-bargaining agreements provide no such protection for itsemployees. However, Respondent appears to play thisseniority policy both ways. Thus, with regard to Garcia,Bakas stated he had only been employed since July, that hehad less time than the others, and as he, Bakas, was notreally familiar with Garcia or his work, he decided that heshould be let go. Yet, Foreman Hernandez describedGarcia as a good man and a dedicated worker. Absent aseniority policy, such an employee would merit retention.On the other hand, despite the lack of a policy of seniority,Silva was in fact employed year after year with regularity.Since Silva was therefore no stranger to Bakas, otherreasons were found for his layoff.Bakas said that he was aware, or at least believed, thatSilva wintered in Mexico and was therefore a goodcandidate for layoff. While it may be true that Silva did goaway in prior winters, the records reveal that he wasusually laid off in January and never as early as November.In fact, for at least 2 months after the layoff, Silvaattempted, with the assistance of his son, to be recalled towork. Another reason assigned for the layoff of Silva washis alleged refusal to work overtime in face of the need fora maintenance crew which had to be available at all timesfor emergency work. While this appears to be a validreason, it is not supported by the evidence which showsthat Silva had worked some overtime, and that theemployees who remained after he was laid off were notcalled on to worovertime. The necessity alleged byRespondent, therefore, is not established by the record.Finally, Bakas maintained that he was not averse torehiring or reemploying Silva, but Silva had not soughtwork as he usually did. With regard to the periodimmediately following his termination, I find this not to betrue because, as noted previously, Silva did attempt to bereinstated and was turned down by Bakas himself duringthe first phone call made by Rodrigo Silva and thereafterindirectly in two later calls when Bakas did not respond.Months later in the springtime when the work force isincreased, Bakas states that Silva again did not apply. Thisbrings into question the mode in which Respondent hireslaborers. Respondent contends that it is Silva and otheremployees who seek out the foremen and indicate to themtheir readiness to return to work if it is available. However,the testimony of Foreman Garza goes both ways on thispoint. As it is clear that all these employees live together inthe same area and see one another all the time, Garzastated that he would see Silva and let him know when workwas available. He also stated that on occasion Silva and hisson would seek him out and inquire. Noting that noquestion has been raised concerning Silva's ability as anemployee and in view of his long experience withRespondent, it is difficult to understand why Garza did notseek him out at some time in the spring of 1976, whenRespondent needed additional employees.The testimony of Canuto Perez throws light on Respon-dent's motivation. It will be recalled Perez testified that,several weeks following the termination of Silva andGarcia, he spoke with Foreman Hernandez who told himthat he believed Silva and Garcia were terminated becausethey were claiming something about union scale pay.Hernandez went on to say, "Better don't say anything. Thesame thing won't happen to you." Perez went on to testifythat Hernandez said this with "a kind of joking attitude."His testimony is undenied in the record as Hernandez, whothereafter testified on behalf of the Respondent, did notallude to it. In any event, I credit Perez who testified undersubpena and is still employed by Respondent. WhileRespondent would have us believe that the statementattributed to Hernandez by Perez was just a joke, many atrue word has been said in jest. Finally, the creditedtestimony of Garcia and Silva shows Garza questioningthem as to what they told Bakas about the union scale, afurther indication of Respondent's motive.In sum, I find that the General Counsel has made aprimafacie case of violation of Section 8(a)(1) and (3) of the Actby Respondent's precipitous termination of Garcia andSilva just hours subsequent to their involvement inconcerted as well as union activity. I further find thevarious reasons advanced by Respondent for its action tobe pretextual. Accordingly, I find that Respondent violatedSection 8(aXl1) and (3) of the Act by its layoff of Garciaand Silva on November 19, 1975, and that it furtherviolated Section 8(aX3) by its refusal, in the spring of 1976,to recall Silva to employment as it did in former years.The complaint also alleges that Respondent violatedSection 8(aX4) of the Act because of its refusal to reinstateSilva subsequent to his filing an unfair labor practicecharge on May 5, 1976. No evidence has been submitted toshow that any refusal on the part of Respondent toreinstate Silva was based on his filing of the charge asalleged, rather than for the reasons already ascribed toRespondent. I therefore shall dismiss such portion of thecomplaint as alleges violation of Section 8(aX4) of the Act.The same is true with respect to the allegation thatRespondent further violated Section 8(a)(3) by refusing torehire Silva because he filed a grievance.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, and574 T. C. BAKAS AND SONScommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.5Having found that Respondent discriminatorily laid offthe employees set forth above, I shall recommend thatRespondent be ordered to offer immediate and fullreinstatement to Antonio Silva and Sabino Garcia to theirformer positions, or if no longer available, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make each of them wholefor any loss of earnings or other monetary loss each mayhave suffered as a result of the discrimination against them,less interim earnings, if any, plus interest at 6 percent perannum. Any backpay due is to be determined in accor-dance with the formula set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Locals 96 and 1274 are labor organizations withinthe meaning of Section 2(5) of the Act.3. By discharging or otherwise discriminating againstAntonio Silva and Sabino Garcia because of their concert-ed and/or union activities, Respondent engaged in unfairlabor practices in violation of Section 8(a)(3) and (1) of theAct.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent has not violated Section 8(a)(4) of theAct as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER6The Respondent, T. C. Bakas and Sons, Inc., Lombard,Illinois, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating in regard tothe hire and tenure of employment, or of any terms andconditions of employment, of any of its employees becauseof their concerted and/or union activities.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Antonio Silva and Sabino Garcia immediateand full reinstatement to their former positions or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights previous-ly enjoyed, and make them whole for any loss of pay due tothe violation against them in accordance with the mannerset forth in the section of this decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its Lombard, Illinois, office and yard copies ofthe attached notice marked "Appendix,"7in English andin Spanish. Copies of said notice, on forms provided by theRegional Director for Region 13, after being duly signed bythe Company's authorized representative, shall be postedby it immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violation of Section 8(a)(4) of the Act.5 As the employees apparently are mainly Sparunish-speaking. I shallrecommend that the notice posted be in Spanish and English.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall hedeemed waived for all purposes.I In the event that his Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted b) Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNoTIncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance to giveevidence the National Labor Relations Board has foundthat we, T. C. Bakas and Sons, Inc., violated the NationalLabor Relations Act and we have been ordered to post thisnotice.WE WILL NOT in any manner discharge or discrimi-nate in regard to the hire and tenure of employment orof any term or condition of employment of any of ouremployees because of their concerted and/or unionactivities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights under Section 7 of the Act.WE WILL offer Antonio Silva and Sabino Garciaimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to a substantiallyequivalent job, without prejudice to their seniority or575 576 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother rights, and WE WILL make them whole for anyloss of pay or any benefits they may have suffered byreason of our discrimination against them.T. C. BAKAS AND SONS,INC.